Citation Nr: 0121215	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-02 049A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the RO that 
reopened the veteran's claim for service connection for PTSD, 
denied that claim on the merits, and also denied service 
connection for a psychiatric disorder other than PTSD.

In April 1998, when the veteran filed his most recent claim 
for service connection for a psychiatric disorder, he also 
filed what appears to be a claim for service connection for 
tuberculosis.  The RO has not yet adjudicated such a claim, 
however, and neither the veteran nor his representative has 
mentioned the issue recently.  The matter is referred to the 
RO for clarification and further action, as appropriate.


FINDINGS OF FACT

1.  By an unappealed rating decision in September 1990, the 
RO disallowed a claim for service connection for a "nervous 
condition."  

2.  By an unappealed rating decision in November 1993, the RO 
disallowed a claim for service connection for PTSD.  

3.  Evidence received since the September 1990 and November 
1993 rating decisions bears directly and substantially upon 
the matter at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD may be reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for a psychiatric disorder.  He maintains, in 
essence, that he has current psychiatric difficulties that 
can be attributed to his period of active military service.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, or that he was a prisoner of war (POW) under the 
provisions of 38 C.F.R. § 3.1(y) (2000), and the claimed 
stressor is related to that combat or POW experience, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

By a decision in September 1990, the RO disallowed a claim 
for service connection for a "nervous condition."  The 
veteran was notified of the RO's decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  See 38 C.F.R. §§ 19.117, 19.118, 19.129(a) (1990).  
As a result, that decision became final.  See 38 C.F.R. 
§ 20.1103 (2000).  Thereafter, by a decision in November 
1993, the RO disallowed a claim for service connection for 
PTSD.  The veteran was notified of the RO's decision, and of 
his appellate rights, but he did not initiate an appeal 
within one year.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1993).  As a result, that decision also became final.  
Accordingly, service connection for a psychiatric disorder 
(whether PTSD or other) may now be considered on the merits 
only if new and material evidence has been received since the 
prior adjudications.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2000); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett, 83 F.3d at 1383.  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the disallowances of September 
1990 and November 1993 includes, among other things, reports 
from a Ronald O. Forbes, M.D., and from Charles L. Koah, a 
licensed mental health counselor, indicating that the veteran 
has PTSD.  The evidence also includes a report from the 
veteran's VA treating psychiatrist, dated in November 1999, 
which indicates that, although the veteran has a bipolar 
disorder, and not PTSD, he does have some psychiatric 
symptoms (characterized as "partial symptoms of PTSD") that 
can be attributed to his service in Vietnam.  These reports 
were not available for the RO's review at the time of the 
prior adjudications, and they are not merely cumulative or 
redundant of the evidence then of record.  Consequently, they 
are new.  Moreover, inasmuch as the veteran's claims were 
previously denied, at least in part, because PTSD had not 
been diagnosed, and because there was no medical evidence to 
link a psychiatric disorder other than PTSD to service, the 
Board is satisfied that the new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of his claim.  Hence, the claim 
should be reopened.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).

It is the Board's conclusion that it is not precluded by any 
due process concerns from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring it to the RO for 
consideration of the merits under the new law, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is reopened; to this 
limited extent, the appeal is granted.


REMAND

As noted above, the VCAA contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  The RO has not yet considered the merits of the 
veteran's claim in the context of the new law.  Nor has the 
veteran had an opportunity to prosecute his claim in that 
context.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the claim to the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  Inasmuch as the veteran provided additional 
specific information pertaining to his claimed stressors in-
service during a Board hearing held at the RO in April 2001, 
the RO's action should include reasonable efforts to assist 
him in corroborating his stressors.  The RO's action should 
also include efforts to obtain any relevant records of 
examination and/or treatment that have not already been 
procured, and affording him an opportunity to undergo 
psychological/psychiatric evaluation to determine whether he 
has PTSD or any other psychiatric disorder that may be 
attributed to service.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development required by 
the VCAA is completed.  As part of the 
development required under the new law, 
the RO should ensure that all relevant 
and obtainable records of VA and/or 
private treatment have been secured.  
The RO should ask the veteran to 
identify all medical care providers who 
have treated him for psychiatric 
difficulties, as well as dates of 
treatment, if possible.  The RO should 
make reasonable efforts to obtain any 
records of relevant treatment that have 
not already been associated with the 
veteran's claims file.  The RO's efforts 
should include efforts to ensure that 
the record contains all relevant and 
obtainable records of treatment from the 
VA Medical Center in Richmond, Virginia; 
from the Vet Center in Richmond; from 
the Tucker Pavilion of the Chippenham 
Medical Center; from the Blackstone 
Family Practice; and from Dr. Stewart 
White.  If any relevant records cannot 
be obtained, the RO should notify the 
veteran of that fact; identify the 
records that it was unable to obtain; 
briefly explain to the veteran the 
efforts made to obtain the records; and 
describe any further action to be taken 
on his claim.

2.  The RO should give the veteran 
another opportunity to provide as much 
additional detail as possible regarding 
each of his claimed PTSD stressors, 
including dates, times, locations, units 
of assignment, names of others who were 
involved, and the specifics of each 
event experienced.  He should be 
notified that it would be helpful for 
him to obtain corroborating statements 
from other servicemen who witnessed the 
claimed events.  He should be given a 
reasonable opportunity to respond to the 
RO's communications.  Any additional 
statements or evidence received should 
be associated with the claims folder.

3.  The RO should send copies of the 
veteran's service personnel records, and 
copies of any documents in which the 
veteran has described his claimed 
stressors, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification of 
the reported stressors.  The USASCRUR 
should be asked to indicate whether any 
additional information is required of 
the veteran to conduct its research and, 
if so, he should be asked to provide the 
additional information.

4.  The RO should arrange for 
psychological testing, with appropriate 
subscales, to determine whether the 
veteran has PTSD or some other 
psychiatric disorder.  When all of the 
above development is completed, the RO 
should have the veteran examined by a 
psychiatrist.  The psychiatrist should 
review the claims folder, including the 
results of psychological testing, 
examine the veteran, and provide an 
opinion as to whether the veteran has 
symptoms which meet the diagnostic 
criteria for PTSD.  Consideration should 
be given to any evidence which supports 
the veteran's claims of in-service 
stressors, or the lack thereof.  If it 
is the examiner's conclusion that the 
veteran does not have PTSD, the examiner 
should discuss and reconcile his opinion 
with those in other medical reports of 
record, including the reports from 
Ronald O. Forbes, M.D., and Charles L. 
Koah, which indicate that the veteran 
does have PTSD.  Conversely, if it is 
the examiner's conclusion that the 
veteran does have PTSD, the examiner 
should review the veteran's stressors, 
and should indicate which of the alleged 
stressor(s) are of sufficient severity 
as to reasonably result in PTSD.  If the 
examiner concludes that the veteran has 
a psychiatric disorder other than PTSD, 
the examiner should provide an opinion 
as to the medical likelihood that the 
disorder can be in any way attributed to 
service.  A complete rationale for all 
opinions should be provided.

5.  The RO should then readjudicate the 
veteran's claim, considering the 1999 
amendments to 38 C.F.R. § 3.304(f), 
pertaining to service connection for 
PTSD.  If the benefit sought remains 
denied, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have had an 
opportunity to respond to the SSOC, the case should be 
returned to the Board for further appellate review.  No 
action by the veteran is required until he receives further 
notice.  He may furnish additional evidence and argument 
while the case is on remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



